[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 23, 2007
                              No. 06-14788                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-80048-CR-DMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TYRONE ANTHONY JOHNSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 23, 2007)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Tyrone Anthony Johnson appeals the seventy month prison sentence
imposed on him by the district court after he pleaded guilty to possessing a firearm

as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). He contends that his

sentence, which was the lowest in the guideline range, was both procedurally and

substantively unreasonable because the district court failed to properly consider

specific mitigating circumstances. Johnson also argues that the increase in his base

offense level due to a previous robbery conviction yielded a sentence that was too

harsh given his minimal participation in that robbery. Finally, Johnson asserts that

his youth, regret, and desire to support his infant son make the district court’s

refusal to award him a downward variance unreasonable.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Our review for reasonableness is deferential. United States v. Thomas, 446 F.3d

1348, 1351 (11th Cir. 2006).

      Unreasonableness may be procedural, such as occurs when the procedure the

district court used does not meet the requirements found in United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), or it may be substantive in nature.

See United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006). After

Booker, a district court, in determining a reasonable sentence, must consider the

correctly calculated advisory guideline range and the factors set forth in 18 U.S.C.



                                           2
§ 3553(a). United States v. Valnor, 451 F.3d 744, 749 (11th Cir. 2006). After

correctly calculating the advisory guideline range, the district court may impose a

more severe or lenient sentence, so long as the resulting sentence is reasonable. Id.

at 750. “[T]here is a range of reasonable sentences from which the district court

may choose[,]” and the burden of establishing that the sentence is unreasonable in

light of the record and the § 3553(a) factors lies with the party challenging the

sentence. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Here, Johnson’s sentence was procedurally reasonable because the district

court correctly calculated the guideline range and indicated that it had considered

the factors set forth in § 3553(a). The seventy-month sentence was also

substantively reasonable. We note that the sentence imposed was at the very

bottom of the advisory range, and “ordinarily we would expect a sentence within

the Guidelines range to be reasonable.” Talley, 431 F.3d at 788. Additionally,

given the frequency of Johnson’s past criminal conduct and his apparent disregard

for the rule of law, the district court’s determination that a sentence within the

guideline range was necessary to protect the public represents a thoughtful

weighing of the statutory factors. Therefore, Johnson has not met his burden to

show his sentence at the lowest point in the guideline range is unreasonable.

      AFFIRMED.



                                           3